 
AMENDMENT #1
SUPPORT SERVICES AGREEMENT


This Amendment #1 to Support Services Agreement (this “Amendment”) is dated as
of April 3, 2009 (the “Effective Date”), between Strands Management Company,
LLC, a California limited liability company (“SMC”), MGMT Energy, Inc., a Nevada
corporation (“MGMT”), David Walters, Keith Moore, and Matt Szot (collectively,
the “Principals”).


WHEREAS, SMC and MGMT are parties to that certain Support Services Agreement
dated as of January 14, 2009 (the “Original Agreement,” and as amended by this
Amendment, the “Agreement”).


WHEREAS, pursuant to Section 2.1 of the Original Agreement, SMC agreed to defer
the MS Fee payable thereunder until MGMT received at least $3.0 million from one
or more Financings.


WHEREAS, at the time SMC and MGMT entered into the Original Agreement, neither
party anticipated that SMC would be required to defer the MS Fee for the length
of time it currently has so deferred.


WHEREAS, MGMT desires for SMC to continue to perform the Management Services
and, in order to induce SMC to continue to perform the same, desires to issue to
the Principals an aggregate of 325,000 shares of MGMT’s restricted common stock
as a non-refundable retainer; and, conditioned on receipt of such shares by such
Principals, SMC desires to continue to perform the Management Services (the
“Retainer Arrangement”).


WHEREAS, MGMT and SMC desire to amend the Original Agreement in order to set
forth their understanding regarding the Retainer Arrangement.


NOW THEREFORE, in consideration of the premises and of the mutual conditions and
agreements contained herein, the parties agree as follows:


1.           Defined Terms.  Capitalized terms used herein without definition
shall have the respective meanings ascribed to them in the Original Agreement.


2.           Retainer Arrangement.  In order to induce SMC to continue to
provide the Management Services, promptly following the execution and delivery
of this Agreement, MGMT shall issue to the principals of SMC set forth on
Schedule A that number of shares of MGMT’s common stock set forth opposite the
name of such principal on Schedule A (the “Shares”).  Such Shares shall
constitute a non-refundable retainer fee and inducement to SMC to continue to
provide the Management Services.
 
Amendment #1 to Support services agreement
Page 1 of 5

 
 
 

--------------------------------------------------------------------------------

 


3.           Investment Representations.  Each Principal hereby several and not
jointly represents and warrants to MGMT that: Such Principal is an “accredited
investor” as defined in Rule 501 of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”), is financially able
to bear the economic risks of acquiring the Shares and the other transactions
contemplated hereby, and has no need for liquidity in this investment. Such
Principal has such knowledge and experience in financial and business matters in
general, and with respect to businesses of a nature similar to the business of
MGMT, so as to be capable of evaluating the merits and risks of, and making an
informed business decision with regard to, the acquisition of the Shares. Such
Principal is acquiring the Shares solely for his own account and not with a view
to or for resale in connection with any distribution or public offering thereof,
within the meaning of any applicable securities laws and regulations, unless
such distribution or offering is registered under the Securities Act or an
exemption from such registration is available. Such Principal has (i) received
all the information he has deemed necessary to make an informed investment
decision with respect to the acquisition of the Shares, including the
information MGMT has filed publicly with the Securities and Exchange Commission
(the “SEC”), (ii) had an opportunity to make such investigation as he has
desired pertaining to MGMT and the acquisition of an interest therein, and to
verify the information which is, and has been, made available to him and (iii)
had the opportunity to ask questions of MGMT concerning its business and
operations.  Such Principal has received no public solicitation or advertisement
with respect to the offer or sale of the Shares. Such Principal realizes that
the Shares are “restricted securities” as that term is defined in Rule 144
promulgated by the SEC under the Securities Act, the resale of the Shares is
restricted by federal and state securities laws and, accordingly, the Shares
must be held indefinitely unless their resale is subsequently registered under
the Securities Act or an exemption from such registration is available for their
resale. Such Principal understands that any resale of the Shares by him must be
registered under the Securities Act (and any applicable state securities law) or
be effected in circumstances that, in the opinion of counsel for MGMT at the
time, create an exemption or otherwise do not require registration under the
Securities Act (or applicable state securities laws). Such Principal
acknowledges and consents that certificates now or hereafter issued for the
Shares will bear a legend substantially as follows:


“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.”
 
Amendment #1 to Support services agreement
Page 2 of 5

 
 
 

--------------------------------------------------------------------------------

 


Such Principal understands that the Shares are being sold to such Principal
pursuant to the exemption from registration and that MGMT is relying upon the
representations made herein as one of the bases for claiming the exemption.


4.           Full Force and Effect; Conflicts; Governing Law.  The Original
Agreement, as amended hereby, shall remain in full force and effect.  In the
event of a conflict between the Original Agreement and this Amendment, this
Amendment shall control to the extent of the conflict.  This Amendment shall be
governed by the laws of the State of California, without references to conflict
of law principles thereof.


[Remainder Left Blank – Signature Page Follows]
 
Amendment #1 to Support services agreement
Page 3 of 5

 

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have entered into this Amendment on the date
first above written.


STRANDS MANAGEMENT COMPANY, LLC,
 
MGMT ENERGY, INC.
a California limited liability company
 
a Nevada corporation
           
By: Keith Moore
 
By: John P. Baugues
Title: Managing Member
 
Title: Chief Executive Officer
     
Address: 30950 Rancho Viejo Rd #120
   
                San Juan Capistrano, CA  92675
               
Keith Moore
               
David Walters
               
Matt Szot
   

 

Amendment #1 to Support services agreement
Page 4 of 5

 
 
 

--------------------------------------------------------------------------------

 

Schedule A
Restricted Common Stock to Be Issued:


David Walters:
146,250 common shares
Keith Moore:
146,250 common shares
Matt Szot:
32,500 common shares



Amendment #1 to Support services agreement
Page 5 of 5


 
 

--------------------------------------------------------------------------------

 